Exhibit 10.2

TERMINATION AND CONSULTING AGREEMENT

This TERMINATION AND CONSULTING AGREEMENT (this “Agreement”) is entered into
this 21st day of August, 2007 between CAREER EDUCATION CORPORATION, a Delaware
corporation (“CEC”) and CEC EMPLOYEE GROUP, LLC (“Employee Group”, and, together
with CEC, the “Company”) on the one hand, and PATRICK K. PESCH, an individual
resident of the State of Illinois (the “Employee”), on the other hand.

The parties have determined that it will be mutually beneficial for the
Employee, currently the Chief Financial Officer of the Company, to transition to
a consulting arrangement with the Company. In preparation for this transition,
the Employee has resigned from the Company’s board of directors and this
Agreement sets forth the terms and conditions of Employee’s continued service as
an employee and Chief Financial Officer of the Company, termination of service
as an employee and Chief Financial Officer of the Company and subsequent
consultancy with the Company, including the Employee’s release of claims against
the Company upon termination of employment as set forth herein. In consideration
of the promises contained herein, the Company and the Employee do hereby
covenant and agree as follows:

Section 1.           Termination of Employment.

1.1           Termination. The Employee’s employment with the Company will cease
effective at the close of business on the “Employment Termination Date,” which
means the earliest of (a) the sixtieth day following the date on which the
Employee’s successor as Chief Financial Officer commences employment with the
Company (the “Expected End Date”) (b) December 31, 2007, (c) the date on which
the Company terminates the Employee’s employment with the Company by reason of
Death or Disability or with Cause pursuant to section 8, and (d) the date on
which the Employee terminates his employment with the Company pursuant to
section 8.  The Employee hereby confirms that effective as of the close of
business on the date prior to the date on which the Employee’s successor as
Chief Financial Officer commences employment with the Company, he will no longer
hold any positions as an officer or director of the Company, or any of its
respective parents, subsidiaries and Affiliates (as defined below) at any level,
and he agrees to promptly execute such documents and take such actions as may be
necessary or requested by the Company to evidence the foregoing.

CEC and the Employee hereby acknowledge that they remain bound by all of the
terms of that certain indemnification agreement between them executed by
Employee in January, 1998, the terms of which survive termination of employment
and which the parties agree are enforceable and remain in full force and effect
pursuant to the terms of section 16 thereof.

1.2           Salary, Benefits and Expense Reimbursement Prior to Termination.
The Employee hereby acknowledges that from the date hereof until the Employment
Termination

1


--------------------------------------------------------------------------------


Date (the “Employment Period”) he will remain continuously employed by the
Company on an at-will basis.  During the Employment Period, Employee will
continue to (a) earn an annual salary of $440,000 (paid in substantially equal
installments according to the normal payroll practices of the Company), and (b)
be eligible to participate in the benefit plans generally available to executive
employees of the Company pursuant to the written terms of such benefit plans.
The Company agrees to reimburse the Employee, in accordance with the Company’s
regular expense reimbursement processes, for any expenses incurred by the
Employee through the Employment Termination Date and are consistent with the
Company’s expense policy and practice.

1.3           Benefits and Expense Reimbursement Following the Employment
Termination Date. The Employee hereby acknowledges that, after the Employment
Termination Date, he will no longer be entitled to participate in any employee
benefit plan sponsored or maintained by the Company, except for (a) continuation
coverage that may be elected under group health plans maintained by the Company,
which coverage is intended to satisfy the requirements of Sections 601 through
608 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and (b) any benefit provided under the provisions of a pension plan
(as defined in Section 3(2) of ERISA) which is accrued and vested as of the
Employment Termination Date, any such benefit to be paid in accordance with the
written terms of such pension plan.  In the event that Employee elects to
continue the benefit coverage described in clause (a) of the preceding sentence,
the following benefit coverage shall be continued for the twelve (12) month
period following the Employment Termination Date, upon the same terms and
conditions as such coverage (if any) is provided to other actively employed key
executives of the Company (including Employee’s cost of coverage) generally
during such 12-month period: (i) medical plan including vision (normal); (ii)
medical plan (execu-care) and (iii) dental; provided, that the Employee does not
become eligible to receive similar benefits from a subsequent employer.   After
the Employment Termination Date, the Employee will no longer be authorized to
incur any expenses, obligations or liabilities on behalf of the Company, except
as permitted by section 4.

2


--------------------------------------------------------------------------------


Section 2.           Payments. In consideration of the Employee’s execution of
and compliance with this Agreement, and subject to (a) the Employee’s valid
execution and delivery of a general release in the form attached hereto as
Exhibit A (the “General Release”) on the later of the Employment Termination
Date or the 21st day after the Employee’s receipt of this Agreement and the
General Release, (b) the expiration of the revocation period described in
paragraph 3 of the General Release with no revocation by the Employee, and (c)
the terms of section 8, the Company shall, in the time frames set forth below,
pay to the Employee the amounts set forth in sections 2.1 and 2.2.  Such amounts
shall be paid by check, mailed to the Employee’s last known address according to
the Company’s payroll records or upon the Employee’s request by direct deposit
to the Employee’s bank account.  The parties agree that the monies set forth in
this section 2 constitute additional consideration, above and beyond anything to
which the Employee is already entitled, in exchange for the Employee’s execution
of and compliance with this Agreement and the General Release pursuant to their
terms.

2.1           $440,000, paid in a lump sum on the date that is six months after
the Employment Termination Date.  This amount is equal to the Employee’s current
annual base salary.

2.2           An amount equal to the product of (a) a fraction (i) the numerator
of which is the number of days in the period between January 1, 2007 and the
Employment Termination Date, inclusive, and (ii) the denominator of which is
365, and (b) the bonus, if any, that would have been payable to the Employee had
he remained an employee of the Company on December 31, 2007 under the CEC
Executive Bonus Plan. The amount described in the preceding sentence shall be
determined and paid in accordance with the Company’s regular practice with
respect to determining annual bonus payments; provided, that the amount, if any,
payable pursuant to this section 2.2 shall be paid to the Employee no later than
March 15, 2008.

Section 3.           Consultancy.

3.1           General. Commencing on the first day after the Employment
Termination Date and ending on June 30, 2008 or an earlier date pursuant to
section 8 (the “Consulting Period”), the Employee shall make himself available
to provide consulting services to the Company (in such capacity, the Employee is
sometimes referred to herein as the “Consultant”). The consulting services to be
provided by the Consultant shall be as requested by the Chief Executive Officer
or Chief Financial Officer of the Company, and may include, but shall not be
limited to, assistance in preparation for quarterly earnings announcements and
other contacts with shareholders and analysts, and the provision of accounting
and financial expertise. The scheduling of the time that the Consultant shall
provide such services will be mutually agreeable to the parties; provided, that
the Consultant shall not be required to provide services in excess of thirty-two
(32) hours in any calendar month, unless the parties mutually agree that hours
in excess of thirty-two (32) are necessary. The Consultant shall perform such
services at such locations as are mutually agreeable to him and the Company.
Should the Consultant perform services for more than thirty-two (32) hours in
any given month, the Company shall compensate the Consultant for such additional
hours at the rate of $250 per additional hour.

3


--------------------------------------------------------------------------------


3.2           Payment. In consideration for the provision of such consulting
services, the Company shall pay to the Consultant a consulting fee of $8,000 per
month during the Consulting Period, paid semimonthly and pro rated for any
partial month during the Consulting Period. In addition, consistent with the
provisions of the Company’s 1998 Employee Incentive Compensation Plan (the
“Plan”) allowing grants of stock options to consultants, and pursuant to
determinations made by the Compensation Committee of the Board of Directors of
the Company, the Employee’s existing stock options awards and restricted stock
awards will continue to vest during the Consulting Period and be exercisable (as
applicable), in accordance with their terms as if the Consulting Period were a
continuation of employment and termination of employment does not occur until
the end of the Consulting Period (and, to the extent not vested at or prior to
the end of the Consulting Period, shall terminate and be forfeited at the end of
the Consulting Period). For avoidance of doubt, any period for exercise of stock
option awards following the Consulting Period shall be as provided for under the
Plan and Option Agreements applicable to such awards.

3.3           Status of Consultancy. The parties hereby agree and acknowledge
that the Consultant shall at no time during the Consulting Period be an
employee, representative, or agent of the Company or any of its subsidiaries.
During the Consulting Period, the Consultant shall be an independent contractor
and the Company shall exercise no immediate control over the Consultant or the
manner in which he performs his services under this Agreement. The Consultant
may not bind or sign any documents on behalf of the Company or any of its
subsidiaries. The Consultant shall be responsible for payment of all taxes for
remuneration received under section 3, including federal and state income tax,
Social Security tax, Unemployment Insurance tax, and any other taxes as required
under applicable law and regulations.

4


--------------------------------------------------------------------------------


Section 4.           Cooperation with Litigation. From and after the Employment
Termination Date and with respect to matters as to which he obtained knowledge
during either his employment with the Company or during the Consulting Period,
the Employee agrees to cooperate fully, at the Company’s reasonable request,
with the Company and any of its officers, directors, attorneys or employees (a)
in connection with the defense or prosecution of any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, demands and
causes of action of any nature whatsoever, which are asserted by any person or
entity (including the Company) concerning or related to any matter that arises
out of or concerns events or occurrences during the Employee’s employment with
the Company or the consultancy described in section 3, and (b) concerning
requests for information about the business of the Company or the Employee’s
involvement and participation therein (including as Consultant). The Employee
shall provide such cooperation consistent with his other obligations and on
reasonable notice and such cooperation is not intended to be unreasonably
burdensome nor to interfere with the Employee’s ability to transition into other
personal or professional endeavors. To the extent such cooperation occurs during
the Consulting Period, such cooperation shall be provided as part of the
consulting services rendered pursuant to section 3 and to the extent such
cooperation does not exceed the thirty-two (32) hour per calendar month limit
set forth in section 3.1, shall not entitle the Employee to any additional
compensation. To the extent such cooperation occurs after the termination of the
Consulting Period, or to the extent that such cooperation (together with
ordinary consulting services provided hereunder) occurs during the Consulting
Period but exceeds the thirty-two (32) hour per calendar month limit set forth
in section 3.1, and in each case (i) is rendered at the written request of the
Company and (ii) does not include testimony given pursuant to a lawfully issued
and valid subpoena or notice of deposition (as opposed to preparation for
testimony with employees of the Company or counsel to the Company), the Employee
shall be entitled to compensation at a rate of $250 per hour.  The Employee
shall be entitled to reimbursement, upon receipt by the Company of suitable
documentation, for reasonable and necessary travel and other expenses not
reimbursed or reimbursable by a third party that he may incur at the specific
request of the Company and as approved in advance by the Company in accordance
with its policies and procedures established from time to time in connection
with the Employee’s cooperation obligations under this section 4. Nothing in
this section should be construed as suggesting or implying that the Employee
should testify in any way other than truthfully or provide anything other than
accurate, truthful information.

5


--------------------------------------------------------------------------------


The Employee has been individually named, along with CEC, as a defendant in
certain litigation brought by or on behalf of CEC shareholders, including
specifically: (A) In re Career Education Corporation Securities Litigation, No.
03 C 8884 (N.D. Ill.)  (formerly known as Taubenfeld v. Career Education
Corporation, et al.) and those actions consolidated within that action; (B)
McSparran v. John M. Larson, et al., No. 04 C 0041 (N.D. Ill.) (consolidated
with Ulrich v. John M. Larson, et al., 04 C 4778 (N.D. Ill.)); (C) Xiao-Qiong
Huang v. John M. Larson, et al., 04 CH 10579 (Cook County, Illinois); (D) David
Nicholas, Sr. v. Robert E. Dowdell, et al., C.A. No. 819-N (Del. Ch.); or (E) In
re: Career Education Corporation Derivative Litigation, C.A. No. 1398-N (Del.
Ch.) (consolidated cases originally filed as Romero v. Robert E. Dowdell, et al.
and consolidated with Neel v. Robert E. Dowdell, et al., C.A. No. 2151-N (Del.
Ch.)) (together “the Shareholder Litigation”). The Employee has retained counsel
at the law firm of Jones Day to represent him in the Shareholder Litigation
separate and apart from counsel representing CEC, and CEC has paid for the
Employee’s reasonable attorneys’ fees and costs in defending the Shareholder
Litigation (the “Costs”).  Subject to the terms of this Agreement and the
indemnification agreement between the Employee and CEC dated as of January 1998
(and referred to in section 1.1 above), including specifically CEC’s right to
reimbursement of the Costs from the Employee under certain circumstances set
forth therein and pursuant to Delaware law, CEC shall continue to pay reasonable
Costs associated with representation of the Employee by Jones Day until the
Shareholder Litigation (or any settlement(s) thereof) and any appeals are
concluded, even if the Costs are incurred after termination of the Consulting
Period.

Section 5.           Non-Competition; Non-Solicitation; Non-Disparagement and
Confidential Information.

5.1           Non-Competition. During the period commencing on the date hereof
and continuing through December 31, 2008, the Employee shall not own or engage
in, either directly or indirectly, as an officer, manager, employee, independent
contractor, consultant, director, partner, sole proprietor, stockholder, or in
any other capacity, any business operating any post-secondary, private trade or
vocational schools, that offers classes, courses or instruction in or is
otherwise engaged in any curriculum or field of study offered by any of the
schools operated by the Company (the “Schools”) or any other curriculum or field
of study that the Company has expressed an interest in offering, during the
Employee’s employment by the Company, whether through the Schools or through a
potential acquisition (the “Competitive Activities”).  The Employee hereby
acknowledges that the Company intends to promote the Schools on an international
basis and that the geographical scope of this Agreement is intended to encompass
all Competitive Activities engaged in anywhere in the United States, its
possessions and territories and any other country where the Company and its
subsidiaries are promoting the Schools on the Employment Termination Date.
Nothing herein shall prevent the Employee from owning less than two percent (2%)
of the capital stock of a company whose stock is publicly traded and that is
engaged in Competitive Activities.

5.2           Non-Solicitation. During the period from the date hereof through
December 31, 2008, the Employee shall not, directly or indirectly, individually
or on behalf of

6


--------------------------------------------------------------------------------


any Person (as defined below) solicit, aid or induce (a) any then-current
employee of the Company or its Affiliates to leave the Company or its Affiliates
in order to accept employment with or render services for the Employee or such
Person, or (b) any student, customer, client, vendor, lender, supplier or sales
representative of the Company or its Affiliates or similar persons engaged in
business with the Company or its Affiliates to discontinue the relationship or
reduce the amount of business done with the Company or its Affiliates. “Person”
means any individual, a partnership, a corporation, an association, a limited
liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity, or any department, agency or
political subdivision thereof, or an accrediting body. “Affiliate” means: (i)
with respect to any natural Person, any individual related by blood or marriage
to such Person; and (ii) with respect to any other Person, any Person
controlling, controlled by or under common control with such Person.

5.3           Non-Disparagement. The Employee shall not disparage the Company or
its Affiliates to third parties in any manner likely to be harmful to the
Company or its Affiliates, their business reputation, or the personal or
business reputation of its directors, shareholders and/or employees.
Notwithstanding the preceding sentence, the Employee shall respond accurately
and fully to any question, inquiry, or request for information when required by
legal process, or when appropriately posed by a governmental entity. CEC agrees
that its executive officers and directors shall not disparage the Employee to
third parties in any manner likely to be harmful to Employee’s personal or
business reputation. Notwithstanding the preceding sentence, CEC and its
directors, executive officers and employees shall respond accurately and fully
to any question, inquiry, or request for information when required by legal
process, or when appropriately posed by a governmental entity.

5.4           Confidential Information. The Employee acknowledges and agrees
that throughout and as an incident to his employment by the Company, he has been
and will be in possession of and exposed to Confidential Information (as defined
herein) relating to the Company, its Affiliates and each School, and will
continue to be in possession of and exposed to such Confidential Information
until the end of the Consulting Period. For purposes hereof, “Confidential
Information” shall mean all proprietary or confidential information concerning
the business, finances, financial statements, curricula, properties and
operations of the Company, its Affiliates and each School, including, without
limitation, all student and prospective student and supplier lists, know-how,
trade secrets, business and marketing plans, techniques, forecasts, projections,
budgets, unpublished financial statements, price lists, costs, computer
programs, source and object codes, algorithms, data, and other original works of
authorship, along with all information received from third parties and held in
confidence by the Company, its Affiliates and each School (including, without
limitation, personnel files and student records). At all times after the date
hereof, the Employee will hold the Confidential Information in the strictest
confidence and will not disclose or make use of (directly or indirectly) the
Confidential Information or any portion thereof to or on behalf of himself or
any third party except (a) as required in the performance of his duties as an
employee of or consultant to the Company, (b) as required by the order of any
court or similar tribunal or any other governmental body or agency of
appropriate jurisdiction; provided, that the Employee shall, to the extent
practicable, give the Company prior written notice of any such disclosure and
shall cooperate with the Company in obtaining a

7


--------------------------------------------------------------------------------


protective order or such similar protection as the Company may deem appropriate
to preserve the confidential nature of such information. The foregoing
obligations to maintain the Confidential Information shall not apply to any
Confidential Information that is, or without any action by the Employee becomes,
generally available to the public. Within five business days following the end
of the Consulting Period, the Employee shall return to the Company all physical
embodiments of the Confidential Information (regardless of form or medium, and
including without limitation any electronically stored embodiments of any
Confidential Information) that are or have been at any time from the date hereof
through the end of the Consulting Period, in the possession of or under the
control of the Employee, and shall not retain any originals or copies of any
such embodiments.

5.5           Acknowledgements. The Employee fully understands the nature and
burdens of this section 5.  The Employee acknowledges that the provisions of
this section 5 are fair, reasonable, and not excessively broad, that they are
necessary to protect important and legitimate business interests of the Company,
its Affiliates and each School, and that in light of the Employee’s education,
experience, and capabilities, he can honor all parts of this section 5 without
being prevented from earning a fully adequate livelihood for the Employee and
his dependents from now throughout any period during which his activities are
restricted hereunder.

5.6           Scope of Restriction. The parties have attempted to limit the
scope of the covenants set forth in this section 5 to the extent necessary to
give the Company the benefit of its bargain with respect to the other provisions
of this Agreement. The parties agree that if the scope and duration of any such
covenant would, but for this provision, be deemed by a court of competent
authority to be unreasonable or otherwise unenforceable, such court may modify
such covenants to the extent that such court determines to be necessary in order
to grant enforcement thereof as so modified.

5.7           Remedies. The parties recognize that the Company will suffer
irreparable injury in the event of any breach or threatened or anticipated
breach of the terms of this section 5 by the Employee, and that the remedy at
law for any such actual breach or threatened or anticipated breach will be
inadequate. Accordingly, in the event of any breach or threatened or anticipated
breach of the terms of this section 5 by the Employee and/or any Persons acting
for or in concert with him, the Company shall be entitled, in addition to any
other remedies and damages available and without proof of monetary or immediate
damage, to seek and obtain from any court of competent jurisdiction a decree of
specific performance and a temporary and permanent injunction, without bond or
other security, enjoining and restricting the breach or threatened or
anticipated breach.

5.8           Common Law of Torts or Trade Secrets. The parties agree that
nothing in this Agreement shall be construed to limit or negate the common law
of torts or trade secrets where it provides the Company with broader protection
than that provided herein.

8


--------------------------------------------------------------------------------


Section 6.           Return of Property. The Employee represents, warrants and
covenants that he has returned to the Company (or will return to the Company on
or before the Employee Termination Date) all Company property in his possession
or control, including, without limitation, all telephones, keys, access cards,
security badges, credit cards, phone cards, equipment, computer hardware
(including but not limited to all computers, Blackberry devices, and personal
data assistants), all contents of all such hardware, all passwords and codes
needed to obtain access to or operate all or part of any such hardware, all
electronic storage devices (including but not limited to all hard drives, disk
drives, diskettes, CDs, CD-ROMs, DVDs, and DVD-ROMs), all contents of all such
electronic storage devices, all passwords and codes needed to obtain access to
or use all or part of any such electronic storage device, all computer software
and programs, financial information, accounting records, computer printouts,
manuals, data, materials, papers, books, files, documents, records, policies,
student information and lists, customer information and lists, marketing
information, specifications and plans, data base information and lists, mailing
lists, and notes, including but not limited to any property describing or
containing any Confidential Information, and agrees that he will not retain any
cop­ies, dupli­cates, reproductions or excerpts thereof in any form whatsoever.
Notwithstanding the foregoing, the Employee shall be permitted to retain or
obtain such property as the Company determines appropriate during the Consulting
Period for purposes of carrying out his responsibilities as set forth in section
3, provided that the Employee shall return all such retained property at the end
of the Consulting Period, concurrently with the return of all physical
embodiments of any Confidential Information in accordance with section 5.4

Section 7.           Employee’s Review of Agreement. The Employee acknowledges
that he has carefully read this Agreement and the General Release, that he fully
understands all of their terms and conditions, and that he has been advised by
the Company to have this Agreement and the General Release reviewed by legal
counsel of his choice and has in fact done so. The Employee is signing this
Agreement voluntarily and with full knowledge of its significance and
acknowledges that he has not relied upon any representation or statement,
written or oral, not set forth in this Agreement. The Employee further
understands that he has until September 11, 2007 (twenty-one (21) days from the
original date of presentment of this Agreement) to consider whether or not to
execute this Agreement, although he may elect to sign it sooner.

Section 8.           Early Termination.

8.1           Prior to Expected End Date. Notwithstanding any other part of this
Agreement, either party may terminate the Employee’s employment with the Company
prior to the Expected End Date by providing notice to the other party. Such
notice shall include the date of termination (which date shall be not earlier
than ten business days after the notice is given unless the termination is for
reason of Death or Disability, in which case the termination shall be effective
immediately upon notice). The effect of such termination on the provisions of
this Agreement shall vary based on the reason for termination as follows:

(a)       Termination by the Company other than for Cause, Death or Disability.
If prior to the Expected End Date the Company terminates the Employee’s

9


--------------------------------------------------------------------------------


employment other than for Cause (defined below): (i) this Agreement shall remain
in effect except that the Employee shall not be required to perform services for
the Company as an employee after the Employment Termination Date; (ii) the
Company shall continue to be obligated to pay the Employee’s salary (and, to the
extent permitted under the terms of the Company’s benefit plans,  continue
providing the Employee with benefits) as set forth in section 1.2 through the
Expected End Date; (iii) the Employee shall be required to perform consulting
services as set forth in section 3 beginning upon such termination, but the
Company shall not be required to pay to the Employee the consulting fee set
forth in section 3.2 until the Expected End Date, whereupon it shall be required
to pay such consulting fee until the end of the Consulting Period; (iv) the
Company shall remain obligated to make the severance payments described in
section 2 in accordance with that section (if the Employee complies with his
obligation to deliver and not revoke the General Release as set forth in section
2 and in the General Release); and (v) the Employee shall remain bound by
sections 4, 5 and 6.

(b)       Termination by the Employee or by the Company for Cause, Death or
Disability. If prior to the Expected End Date the Employee terminates his
employment with the Company or the Company terminates the Employee’s employment
with the Company for Cause, the Company shall be released from all of its
obligations under sections 2 and 3. If the Company terminated the Employee’s
employment prior to the Expected End Date due to Disability, the Employee shall
comply with section 4 to the extent practicable, shall comply with section 5.4
but shall otherwise be released from his obligations under section 5, and shall
comply with section 6. If the Employee’s employment under this Agreement is
terminated prior to the Expected End Date by Death, the Company shall pay or
cause to be paid, the amounts payable under sections 2.1 and 2.2 within thirty
(30) days of the date of death, to such person or persons as Employee shall have
designated for that purpose in a notice filed with the Company, or, if no such
person shall have been so designated, to his estate. Any amounts payable under
sections 2.1 and 2.2 shall be in addition to any payments or benefits that
Employee’s widow, beneficiaries or estate may be entitled to receive pursuant to
any pension plan, profit sharing plan, any employee benefit plan, equity
incentive plan or life insurance policy maintained by the Company.
Notwithstanding the foregoing, no amounts or benefits shall be payable under the
Company’s severance plan.

8.2           Termination of Service as Consultant. The Employee’s service as
the Consultant pursuant to section 3 shall terminate prior to June 30, 2008 upon
the Death or Disability of the Consultant or if the Employee notifies the
Company that he no longer wishes to perform the duties required of him as the
Consultant. Upon such termination, the Consultant shall no longer be obligated
to perform the consulting services set forth in section 3, the Company shall not
be required to pay the consulting fee set forth in section 3.2, and the
Consulting Period shall end as of the date of such termination (and no awards
shall continue to vest thereafter).  Notwithstanding the foregoing, in the event
the Consultant terminates the Consulting Period pursuant to this section 8.2,
the Employee shall nonetheless comply with section 4, to the extent practicable.

10


--------------------------------------------------------------------------------


8.3           Certain Definitions.

(a)       “Cause” means (i) commission of any material act of fraud by the
Employee with respect to which there is an admission of guilt or a conviction or
final, civil judgment that cannot be appealed; (ii) misappropriation of funds or
embezzlement by the Employee with respect to which there is an admission of
guilt or a conviction; (iii) the Employee’s conviction on any felony criminal
charges (excluding vehicular crimes unless a prison term of thirty days or more
is actually imposed); (iv) willful misconduct or malfeasance in the performance
of the Employee’s duties in any material respect; (v) any willful
misrepresentation or willful series of misrepresentations made by the Employee
to the Company or its board of directors in connection with the performance of
his duties that is, individually or in the aggregate, material; (vi) any
material breach by the Employee of this Agreement.

(b)       “Death” means the death of the Employee.

(c)       “Disability” means, by reason of physical or mental illness or
accident, the Employee’s substantial inability to perform his duties as an
employee or as the Consultant for a period of more than thirty days, with or
without reasonable accommodation. The determination of such inability shall be
made by a physician reasonably selected by the CEO and consented to by the
Employee, whose consent shall not be unreasonably withheld, whose determination
shall be binding on the parties.

Section 9.           General Provisions.

9.1           No Admission of Liability. The parties agree that nothing
contained in this Agreement shall constitute or be treated as an admission of
liability, wrongdoing or violation of law whatsoever by any party to this
Agreement or any of the persons to be released from liability under the General
Release.

9.2           Confidentiality of Negotiations, Etc. The Employee agrees to keep
confidential the negotiations leading to this Agreement, as well as the terms
hereof, except as may be required to obtain legal or tax advice or to enforce
any right or obligation hereunder, in which case the Employee shall require his
consultants and advisors to maintain the confidentiality of such negotiations
and terms; provided, that the Employee may disclose the terms of section 5 for
the sole purpose of ensuring that he and all other persons comply with them. The
Employee acknowledges that he has no interest in employment with the Company and
further acknowledges that the Company has not made any express or implied
representation to him that he will be entitled to be reemployed by Company in
the future.

9.3           Waiver of Jury Trial. Each party hereto hereby waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement (including the General Release), any dealings
between them relating to the subject matter of this transaction and the
employment and/or consulting relationship between them. Each party hereto also
waives any bond or surety or security upon such bond that might, but for this
waiver, be

11


--------------------------------------------------------------------------------


required of the other party. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Each party hereto acknowledges that this waiver is a
material inducement to enter into this Agreement, which each has already relied
on the waiver in entering into this Agreement and that each will continue to
rely on the waiver in their related future dealings. Each party hereto further
warrants and represents that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its or his jury trial
rights following consultation with legal counsel.

9.4           Consent to Jurisdiction and Venue. With respect to any action or
proceeding arising out of or relating to this Agreement, the General Release, or
the Employee’s employment by or consulting to the Company, the parties
irrevocably consent to the jurisdiction of the state courts in Cook County,
Illinois or the federal court in Chicago, Illinois, agree that personal
jurisdiction and venue is proper and convenient in such courts, and agree not to
bring or pursue such an action or proceeding in any other court.

9.5           Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
General Release will be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to any choice of law or conflict of
law rules or provisions (whether of Illinois or any other jurisdiction) that
would cause the laws of any other jurisdiction other than the State of Illinois
to apply.

9.6           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity, illegality or unenforceability of any provision
shall not affect or impair the validity, legality or enforceability of the other
provisions hereof. Moreover, if any one or more of the provisions of this
Agreement shall be held to be excessively broad as to duration, activity or
subject, such provision shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law.

9.7           Section 409A. It is intended that any income or payments to the
Employee provided pursuant to this Agreement will not be subject to the
additional tax, penalties and interest (a “Section 409A Tax”) under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”). The
provisions of this Agreement will be interpreted and construed in favor of
complying with any applicable requirements of Section 409A necessary in order to
avoid the imposition of a Section 409A Tax. The Company and the Employee agree
to amend (including retroactively) the Agreement in order to comply with Section
409A, including to avoid the imposition of, or reduce the amount of, any Section
409A Tax. The Employee shall reasonably cooperate to provide full effect to this
provision and the consent to any amendment described in the preceding sentence
shall not be unreasonably withheld.

12


--------------------------------------------------------------------------------


9.8           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same instrument.

9.9           Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

9.10         Notices. For purposes of this Agreement, all notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been given (a) when delivered personally, or (b) if sent
by a reputable overnight courier service, on the date delivery is shown as made
in such service’s tracking system, and shall be addressed as follows:

If to the Company:

 

Career Education Corporation

 

 

2895 Greenspoint Parkway

 

 

Suite 600

 

 

Hoffman Estates, Illinois 60169

 

 

Attention: General Counsel

 

 

 

With copies to:

 

Katten Muchin Rosenman LLP

 

 

525 W. Monroe Street

 

 

Chicago, IL 60661

 

 

Attention: Lawrence D. Levin

 

 

 

 

 

and

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

333 W. Wacker Drive

 

 

Chicago, IL 60606

 

 

Attention: Peter C. Krupp

 

 

 

If to the Employee:

 

To the address set forth in the Company’s records

 

 

 

With copies to:

 

Morrissey & Robinson

 

 

One Oakbrook Terrace, Suite 802

 

 

Oakbrook Terrace, Illinois 60181

 

 

Attention: Walter W. Morrissey

 

 

 

 

 

and

 

 

 

 

 

Wildman Harrold

 

 

225 W. Wacker Drive

 

 

Suite 3000

 

 

Chicago, IL  60606

 

 

Attention:  James A. Christman

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13


--------------------------------------------------------------------------------


9.11         Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, between
the parties hereto with respect to such subject matter. No provision of this
Agreement may be modified or discharged unless such modification or discharge is
authorized and agreed to in writing, signed by the Employee and the Company.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.

CAREER EDUCATION CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Gary E. McCullough

 

 

 

Name: Gary E. McCullough

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

CEC EMPLOYEE GROUP, LLC

 

 

 

 

 

 

 

 

By:

/s/ Gary E. McCullough

 

 

 

Name: Gary E. McCullough

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

PATRICK K. PESCH

 

 

 

 

 

 

 

 

/s/ Patrick K. Pesch

 

 

 

Patrick K. Pesch

 

 

 

14


--------------------------------------------------------------------------------


Exhibit A

Form of General Release

GENERAL RELEASE

This GENERAL RELEASE (“Release”) is made and entered into by and between PATRICK
K. PESCH, an individual on his own behalf and on behalf of his agents,
executors, attorneys, administrators, heirs and assigns (collectively, the
“Employee”) and CAREER EDUCATION CORPORATION, a Delaware corporation (“CEC”),
and CEC Employee Group, LLC (“Employee Group”) a wholly owned subsidiary of CEC,
on the other hand. Capitalized terms used and not defined herein shall have the
meaning given such terms in that certain Termination and Consulting Agreement
dated August 21, 2007 (the “Agreement”) between the Employee and the Company.

Section 2 of the Agreement requires that the Employee, in exchange for the right
to receive the payments from the Company described in section 2 thereof, execute
and deliver this Release on the Employment Termination Date. Therefore, in
consideration of the promises contained in the Agreement, the Employee hereby
agrees with the Company as follows:

1. Except for the obligations of the Company specifically set forth in (i)
sections 2 and 3 of the Agreement and (ii) paragraph 3 of this Release, and in
exchange for the right to receive the payments described in section 2 of the
Agreement, the Employee voluntarily, knowingly and willingly waives, release and
forever discharges all known or unknown claims or causes of action against the
Company, its parents, subsidiaries, Affiliates and predecessors and each of
their assigns, successors, predecessors, officers, present and former directors,
employees, trustees, attorneys, insurers, stockholders and agents (collectively
“Releasees”), from and against any and all claims, charges, damages, lawsuits,
actions, causes of action and liabilities whatsoever, whether known or unknown,
absolute or contingent, accrued or unaccrued, which against them the Employee or
his agents, executors, attorneys, administrators, heirs or assigns ever had, now
have, or may hereafter claim to have against any of the Releasees by reason of
any matter, cause or thing whatsoever arising on or before the date the Employee
signs this Release, whether or not previously asserted before any state or
federal court or before any state or federal agency or governmental entity,
except as may not otherwise be released by law. This Release also includes, but
is not limited to, any rights or claims relating in any way to the Employee’s
employment relationship with the Company or the termination thereof, or arising
under any statute or regulation, including without limitation:

(a)                                  any and all claims arising under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Civil Rights Act of 1866 (42 U.S.C.
§ 1981), the Employee Retirement Income Security Act (ERISA), the National Labor
Relations Act, the Illinois Human Rights Act, the Illinois Wage Payment and
Collection Act, the Equal Pay Law for Illinois, and/or any other federal, state,
county, or local employment law or regulation (including but not limited to
claims of employment discrimination based on race, color, creed, sex, national
origin, religion, age, ancestry, veteran

15


--------------------------------------------------------------------------------


status, pregnancy, disability, marital status, sexual orientation, gender
identity, familial status, whistleblower status, retaliation and/or attainment
of benefit plan rights);

(b)                                 any and all claims arising out of any other
federal, state, or local statute, law, constitution, ordinance or regulation;

(c)                                  any and all claims that the Company has
violated its personnel policies, procedures, handbooks, any covenant of good
faith and fair dealing, or any express or implied contract of any kind;

(d)                                 any and all claims alleging a violation of
public policy, statutory or common law, including but not limited to claims for
personal injury; invasion of privacy; retaliatory discharge; negligent hiring,
retention or supervision; defamation; intentional or negligent infliction of
emotional distress or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family; or promissory estoppel;

(e)                                  any and all claims that the Company is in
any way obligated for any reason to pay damages, expenses, litigation costs
(including attorneys’ fees), back pay, front pay, disability or other benefits
(other than accrued, vested benefits), compensatory damages, punitive damages,
and/or interest; and/or

(f)                                    any and all claims to employment,
reemployment, reinstatement, or seniority with the Company.

The Employee represents that he has not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the other
Releasees, arising out of or relating to any of the matters set forth in this
Release. The Employee further agrees that he will not be entitled to any
personal recovery in, and shall not commence or join, any action or proceeding
whatsoever against the Company or any of the Releasees for any of the matters
set forth in this Release. The Employee acknowledges that other than as set
forth in paragraph 2 below, the Company’s obligations under the Agreement are in
lieu of and in full satisfaction of any and all amounts that might otherwise be
payable to him or for his benefit under any contract, agreement, plan, policy,
program, practice or otherwise, past or present, of the Company.

The Employee further acknowledges that, other than the Company’s obligations
under this Agreement, following the Employment Termination Date, the Company
shall have no further obligations to him, and that he shall have no right to any
other payments or benefits from the Company with respect to his employment with
the Company or the termination thereof.

2. The provisions of paragraph 1 of this Release shall not be construed to
affect (i) the Employee’s eligibility to receive continuation coverage in the
Company’s medical plan(s) following the Employment Termination Date pursuant to
the Sections 601 through 608 of

16


--------------------------------------------------------------------------------


ERISA, provided that he timely elects such coverage, (ii) the Employee’s rights
to benefits under the Company’s 401(k) plan to the extent that he is vested
therein as of the Employment Termination Date, (iii) the Employee’s rights to
indemnification under the Company’s certificate of incorporation or bylaws of
the Company or the existing Indemnification Agreement between the Employee and
the Company, (iv) rights to workers compensation, disability insurance benefits
and life insurance benefits (to the extent such benefits, by their terms, may be
available after the Employment Termination Date), (v) rights to vested benefits
under the Company’s deferred compensation plan, and (vi) claims to enforce the
Agreement. In addition, the provisions of paragraph 1 shall not apply to: (a)
any claim that by law cannot be released; (b) any claim based on the allegations
contained in any of the following lawsuits (the “Lawsuits”): (A) In re Career
Education Corporation Securities Litigation, No. 03 C 8884 (N.D. Ill.) (formerly
known as Taubenfeld v. Career Education Corporation, et al.) or any action
consolidated within that action; (B) McSparran v. John M. Larson, et al., No. 04
C 0041 (N.D. Ill.) (consolidated with Ulrich v. John M. Larson, et al., 04 C
4778 (N.D. Ill.)); (C) Xiao-Qiong Huang v. John M. Larson, et al., 04 CH 10579
(Cook County, Illinois); (D) David Nicholas, Sr. v. Robert E. Dowdell, et al.,
C.A. No. 819-N (Del. Ch.); or (E) In re: Career Education Corporation Derivative
Litigation, C.A. No. 1398-N (Del. Ch.) (consolidated cases originally filed as
Romero v. Robert E. Dowdell, et al. and consolidated with Neel v. Robert E.
Dowdell, et al., C.A. No. 2151-N (Del. Ch.)); (c) any claim based on any false
communications regarding the Lawsuits about the Employee by the Company and/or
its Affiliates to third parties, including governmental agencies or the
plaintiffs in the Lawsuits and their attorneys; (d) any claim arising out of any
lawsuit (other than the Lawsuits) that a third party files against the Company
and/or its Affiliates and the Employee prior to the execution of this Release by
the Employee; and (e) any claim based on any investigation of the Company and/or
its Affiliates by any governmental or regulatory agency known to the Company as
of August 21, 2007 or the settlement or attempted settlement by the Company
and/or its Affiliates of such investigation.

3.             The Employee shall have a period of seven days after he signs
this Release to revoke it.  To do so, the Employee must sign and send a written
notice of his decision to revoke this Release, addressed as described in section
9.10 of the Agreement, and that notice must be received by the Company at that
address no later than the eighth day after the Employee signed this Release. 
The Employee understands that absent any such revocation, this Release shall
become irrevocable and effective immediately upon the expiration of such
seven-day time period. The Employee further understands that if he revokes this
Release, the Company will not be required to pay or provide to him any of the
payments and benefits described in the Agreement, including but not limited to
that described in section 2 thereof.

4.             The Employee acknowledges that he has carefully read this
Release, that he fully understands all of its terms and conditions, and that he
has been advised by the Company to have this Release reviewed by legal counsel
of his choice and has in fact done so. The Employee is signing this Release
voluntarily and with full knowledge of its significance, and acknowledges that
in doing so he has not relied upon any representation or statement, written or
oral, not set forth in this Release or the Agreement. The Employee acknowledges
that he has had the opportunity to take up to twenty-one days from the original
date of presentment of this Release to consider whether or not to execute it,
and that although he may elect to execute it sooner, he cannot do so earlier
than the Employment Termination Date.

17


--------------------------------------------------------------------------------


PATRICK K. PESCH

 

 

Patrick K. Pesch

 

DATED:

 

 

 

 

CAREER EDUCATION CORPORATION

 

 

By:

 

 

Name:

Title:

 

 

DATED:

 

 

 

 

CEC EMPLOYEE GROUP, LLC

 

 

By:

 

 

Name:

Title:

 

 

DATED:

 

 

 

18


--------------------------------------------------------------------------------